DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 3/14/2022 is acknowledged.
Terminal Disclaimer on US Patent 10721777 is acknowledged and approved.  The previous double patenting rejections are withdrawn.
Amendments to Paragraph [0001] of the Specification is acknowledged.  The previous objection is withdrawn.
Claims 1-3, 7-9, 11, and 13 have been amended, Claim 10 has been cancelled, Claims 14-18 have been newly added.  Claims 1-9 and 11-18 remain pending

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive, given the present amendments.  The previous rejection under 35 USC 102 as anticipated by Lin has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.  The following is an examiner’s statement of reasons for allowance:  As indicated above, Applicant’s present amendments distinguish from the previous Lin reference and the other relevant prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477